A special place for children in EU external action (short presentation)
The next item is a short presentation of the report by Mrs Kinnock, on behalf of the Committee on Development, on a special place for children in EU external action.
rapporteur. - Mr President, I have to say at the outset that I very much welcome the communication which has been prepared by the Commission. I think it is both comprehensive and ambitious.
In my report, Commissioner, I recommend which practical actions, investments and processes are needed if we are to identify that very special place for children in external action. The Commission and the Council communication and conclusions on external action will build upon the external dimension of the EU strategy on the rights of the child. I believe that this is essential work for the European Union.
Commissioner, I now look forward very much to seeing actions intended to match the ambition which I see. We need to see substance backing up the rhetoric. That means that resources must be available and, of course - as I am sure you will agree - there must be no backtracking by the European Union Member States on the commitments they have made to fund the Millennium Development Goals (MDG). What we know is that, for most of the world's two billion children, it is a daily struggle against poverty and vulnerability. As we know, 98% of the children in our world living in extreme poverty are living in developing countries.
Furthermore, it is now clear that the impact of the financial crisis will be severely felt by children and young people, for instance when the budgets are cut back on health and education. That is why I think it is right that we make a political commitment, at the highest level, on behalf of and with children. The EU must see in its partnership with the developing countries the opportunity to influence public policy to save children's lives. Priority actions for children must be promoted when the European Commission negotiates the country strategy papers' regional and thematic strategies, when they are drawn up, and subsequently when they are reviewed.
When there is budget support, including MDG budget contracts, specific objectives and indicators on children must and should be included. I welcome the Commission's intention to draw up partner national action plans for children. We need assurances that even the most marginalised children - including children with disabilities and orphans - have access to equitable health, welfare and judicial services.
I believe there needs to be more and better training of Commission staff - both in Brussels and in delegations - particularly in how they manage the participation of children. We need to see a radical rethink in the European Union about how we ensure that we listen to children and invite children to participate, because we understand that it is children themselves who give lives to the values that are enshrined in international law through the Convention on the Rights of the Child agreed in 1989. It is my experience that the children themselves - the young people - have a wealth of understanding and experience - which we must tap into - on how to tackle poverty and environmental degradation.
I welcome the fact that the Commission recognises the importance of consultation during the preparation of the EU strategy on the rights of the child. I also understand that this has been planned for the first half of 2009. Commissioner, would the Commission be able to confirm when this process will begin? I trust there will not be any decision that the public consultation - including with children - will be put on hold until a new Commission and Parliament is in place.
Finally, to quote Kofi Annan, 'There is no trust more sacred than the one the world holds with children. There is no duty more important than ensuring that their rights are respected, that their welfare is protected, that their lives are free from fear and want and that they grow up in peace.' I think all of us would agree that those are fine objectives.
Member of the Commission. - Mr President, it is a pleasure to be here today to talk about children and also about the report you will adopt shortly.
Let me talk for a few minutes about how we got to where we are today, and what will come in the future, and about child participation, which is most likely our biggest challenge regarding children.
Today is an important step in a long process that started several years ago internally in the Commission. We recognise that the EU needs a strategy on children. We need a strategy on how we, the European Union, will implement the commitments. We and the rest of the world have signed up to the UN Convention on the Rights of the Child.
The first step was the Commission communication 'Towards an EU Strategy on the Rights of the Child' in 2006. This was followed in 2008 by the communication package on children in external actions, which outlined a comprehensive approach to children by the EU using all available instruments in external cooperation.
Let me digress for a moment, since I am convinced that some of you will be asking the question: what about the EU strategy on the rights of the child, which was announced in the above-mentioned communication? I can confirm that the Commission is working on such a strategy, which will be presented under the next Commission.
During the Slovenian Presidency in May 2008, the Council adopted conclusions on the promotion and protection of the rights of the child in the European Union's external action - the development of humanitarian dimensions.
The Committee on Development then started drafting a report. We are now at the end of this process and tomorrow, you will be voting on this excellent report.
In addition, the EU's policy on children is based on the two EU guidelines - the Guidelines on Children in Armed Conflicts and the Guidelines on the Rights of the Child - both being implemented in a number of selected priority and pilot countries. The Commission welcomes the report - which is an excellent complement to our communication - the Council conclusions and the guidelines. We will surely use it in our work on children.
Let me focus my final comments on what is probably our biggest challenge today: child participation. How do we ensure that we involve children in decisions that concern them? How do we ensure that children have access to pertinent information? How do we ensure equal access for children to express their views? We have to recognise that, amongst everything that we all agreed to in the Convention on the Rights of the Child, this might be the major challenge.
We have to admit that we are still far from achieving anything significant in the area of child participation. In the Commission, we are starting to reflect on how to design and implement proper child participation that is not just tokenism. It should be relevant, meaningful and informed child participation. We have also ensured relevant funding for child participation under the thematic programme 'Investing in People'.
Why is this difficult for us adults? Essentially, because it questions what is fundamental to us: the way we behave.
What will the Commission do in its external action to promote this participation? The Commission will make the tools available for our delegations to consult children, but these tools will be used not only by our delegations but also by partner countries. We are also developing a tool kit, together with UNICEF, that should not only address child participation but also overall child protection, legal reform, child budgeting.
In addition to the tool kit, we are also recasting and strengthening our collaboration with UNICEF in general in order to be able to improve our support to partner countries in their efforts to ensure that children have a voice at country level.
We also cooperate closely with various NGOs to learn from them about possible formats, often involving children and having meaningful child participation. Let me be honest: it is not going to happen tomorrow. This is just the start of a long process.
Let me just make one comment on the report. The report underlines how the Commission should pay attention to child participation, but, colleagues, you will also have to do so, and I can assure you that the Commission will be happy to work with you on advancing this. We should build on the collective force of the two institutions to advance this important issue.
Let me once again express the Commission's appreciation of the report and underline that we will do our utmost to carry out these recommendations. We are counting on the continued support of Parliament in this area.
In answer to Ms Kinnock's question, I am happy to confirm that the position of the Commission has not changed. The idea of using 2009 for consultations was launched in the Commission itself and we are working to put in place the conditions for a process of consultation with children that avails itself of all existing tools.
Let me also underline that the Commission is keen to ensure a process of consultation that fully respects the rights of the child.
Finally, let me thank you, Ms Kinnock, for a very fruitful collaboration on children and child-related issues, not only as regards this report, but also over the years. I know that I was too long, but you can never be too long when you are talking about children's rights.
Many thanks, Commissioner. Indeed, your speech was very interesting and on an issue that is also very important.
The item is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
in writing. - It is a sad day when we have to acknowledge that every day, more than 26 000 children under the age of five die around the world, mostly from preventable causes.
It is tragic that many lives can be saved with the appropriate measures, be they medical or financial, and still the situation is aggravating. Special attention has to be given to the most vulnerable and socially excluded girls and boys, including disabled children, migrant children and children from minorities.
The report is commendable. I only disagree with those aspects which refer to abortion.
The Committee on Development adopted this own-initiative report (drafted by Glenys Kinnock (PES, UK) on a special place of children in EU external action in response to the Commission communication on the subject. The committee welcomed the communication and the four guiding principles of the Commission's Action Plan on Children's Rights in External Action, which include a holistic and coherent child-rights-based approach.
Without loosing any more time we must:
undertake a thorough analysis of children's rights;
build up existing youth and children's networks as sustainable platforms for consulting children;
ensure that international agreements between the EU and third countries should contain a legally binding clause on the protection of children's rights.
It is our duty to ensure that we are the ones who build a better future, not only for Europeans, but also for the developing countries.
It is children who represent the future and we must ensure that their rights are enforced and respected in third countries which receive European funding.
It is a matter of priority that in relations with third countries, the European Union ensures that children's rights to education and access to medical services are guaranteed.
It is true that we are going through a period of financial crisis, but we cannot overlook the fact that somewhere in the world, a child dies every three seconds and every minute a woman dies in childbirth.
Given that children make up half of the world's population, we must consider that the rights of children are a priority in the European Union's development policy.
Every Member State, according to its possibilities, should get involved in the policies for cooperating with developing countries. In fact, the European Commission should exert pressure on developing countries to transpose into national legislation the provisions of the United Nations Convention on the Rights of the Child.
I am pleased that I was able to write an opinion on this report in the Committee on Women's Rights. I have taken a particular interest in the issue of children's rights in the context of foreign relations.
My opinion was unanimously approved. It states above all that the EU foreign strategy as regards children's rights should be based on the values and principles set out in the Universal Declaration of Human Rights, in particular Articles 3, 16, 18, 23, 25, 26 and 29. These are particularly important for the wellbeing of individuals and society as a whole. My opinion stresses that all measures in the interests of children's rights should give priority status to parents and immediate relatives of children.
The fact that the European Parliament has adopted my opinion underlines the importance of protecting human life right from the outset, and of giving each child its own identity. I succeeded in introducing statements condemning gender-based eugenic discrimination, which is increasingly common in some countries. The opinion asks the Commission to emphasise the importance of the need to register every child at birth in all third countries as part of the Commission's development policy, and to make its aid programmes dependent on this requirement.
I support any attempt to promote development aid. I do, however, insist that humanitarian organisations and international bodies responsible for allocating aid guarantee that the aid and funding allocated actually reaches the children it is destined for, and is not squandered.